United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Homewood, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of the Solicitor, for the Director

Docket No. 19-0313
Issued: January 15, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge

JURISDICTION
On November 28, 2018 appellant, through counsel, filed a timely appeal from a
September 26, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the September 26, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
additional evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met her burden of proof to establish continuing disability
on or after July 3, 2010 causally related to her November 7 and December 19, 1989 employment
injuries.
FACTUAL HISTORY
This case has previously been before the Board.4 The facts and circumstances of the case
as set forth in the Board’s prior decisions and orders are incorporated herein by reference. The
relevant facts are as follows.
Appellant, then a 29-year-old flexible letter carrier, filed two traumatic injury claims in
1989 that have since been administratively combined. She filed the initial traumatic claim (Form
CA-1) on November 7, 1989, alleging that she sustained a back injury that day when she stumbled
while walking up steps. OWCP adjudicated the November 1989 claim under OWCP File No.
xxxxxx943. Appellant filed the second traumatic injury claim (Form CA-1) on December 26,
1989, alleging that she injured her back on December 19, 1989 while delivering parcels. The
December 1989 claim was assigned OWCP File No. xxxxxx838. OWCP accepted that claim for
lumbosacral strain and a herniated L4-5 disc with subsequent urinary incontinence. Appellant
underwent lumbar surgery on February 3, 1992, and returned to modified duty in January 1993.
She continued modified-duty work until December 11, 2003, when she stopped work and was paid
wage-loss compensation on the supplemental rolls.
OWCP paid appellant wage-loss
compensation on the periodic compensation rolls effective May 14, 2006.
By decision dated June 30, 2010, OWCP terminated appellant’s wage-loss compensation,
effective July 3, 2010. Appellant thereafter submitted multiple requests for reconsideration. By
decisions dated January 13 and June 2, 2011, July 9, 2012, and October 16, 2013, OWCP denied
modification of its prior decisions. On January 3, 2014 appellant appealed to the Board from the
October 16, 2013 decision.
By decision dated July 7, 2014, the Board affirmed the October 16, 2013 decision.5 The
Board found that the weight of the medical evidence rested with the opinion of Dr. Mukund
Komanduri, a Board-certified orthopedic surgeon, in a capacity as an OWCP second opinion
physician, who advised that appellant could return to full-time modified duty. The Board
concluded that OWCP had met its burden of proof to terminate appellant’s wage-loss
compensation, effective July 3, 2010, and further found that she had not met her burden of proof
to establish continuing employment-related disability on or after that date.
On July 21, 2014 appellant, through counsel, requested reconsideration. In an attached
brief, counsel contended that OWCP had not followed its procedures, and that the case required

4

Docket No. 14-0526 (issued July 7, 2014); Docket No. 15-0659 (issued September 15, 2016); Order Remanding
Case, Docket No. 19-0313 (issued September 4, 2019); Order Setting Aside Board Order and Reinstating Appeal,
Docket No. 19-0313 (issued January 3, 2020).
5

Docket No. 14-0526, id.

2

further development.6
reconsideration request.

By decision dated October 15, 2014, OWCP denied appellant’s

The record contains copious medical evidence submitted following OWCP’s October 16,
2013 decision.7
An October 6, 2013 magnetic resonance imaging (MRI) scan of appellant’s lumbar spine
demonstrated a stable surgical fusion. An August 14, 2014 computerized tomography (CT) scan
of the lumbar spine showed stable postoperative changes and multilevel degenerative disc disease.
A February 24, 2015 right hip x-ray and September 18, 2015 MRI scan of the pelvis were negative.
Dr. Konstantin Slavin, a Board-certified neurosurgeon, provided treatment notes dated
March 3, 2014 to May 14, 2018. In a March 3, 2014 report, he advised that appellant had not been
able to return to normal duties for medical reasons. Dr. Slavin noted complaints of chronic back
and leg pain and advised that she needed to have her spinal cord stimulator replaced. He diagnosed
multilevel lumbar spondylosis and lumbar stenosis with persistent lumbar radiculopathy and failed
back syndrome. Dr. Slavin opined that these were related to her federal employment, and advised
that she should avoid any kind of activity that worsened her pain, particularly heavy lifting,
carrying heavy objects, and standing for long periods and, therefore, could not perform letter
carrier duties. By report dated November 27, 2017, he described appellant’s difficulties with
spinal cord stimulators and advised that since November 2015, when a spinal cord stimulator was
removed, her pain had not been addressed properly. Dr. Slavin advised that her activity remained
very limited due to chronic pain and asked for authorization of a new spinal cord stimulator. On
May 14, 2018 he advised that appellant’s pain remained her major issue and she needed a spinal
cord stimulator.
A number of anesthesiologists practicing pain management saw appellant from May 15,
2014 to May 19, 2015.
In treatment notes dated October 1, 2013 to February 14, 2015, Dr. Ervin Kocjancic, a
urologist, noted a history of mixed incontinence and a urethral lesion that had been resected. On
August 27, 2014 he noted diagnoses of neurogenic bladder status post spinal fusion surgery,
treated with Botox, and advised that appellant had an unspecified urethral stricture. Appellant had
urethroplasty for hypospadic urethra on October 9, 2014.
Appellant, through counsel, appealed to the Board on January 30, 2015. By decision dated
September 15, 2016, the Board found that the brief submitted on reconsideration contained
relevant legal arguments, not previously considered by OWCP, as to whether it had properly
terminated appellant’s wage-loss compensation and whether she had continuing disability. The
Board concluded that appellant was entitled to a review of the merits of her claim and remanded
the case to OWCP for an appropriate decision.8

6

The brief had previously been submitted to the Board.

7

Docket No. 14-0526, supra note 4.

8

Docket No. 15-0659, supra note 4. During the pendency of this appeal, by decision dated May 21, 2015, OWCP
granted appellant a schedule award for nine percent permanent impairment of the left lower extremity.

3

By decision dated September 26, 2018, OWCP reviewed the merits of appellant’s claim,
but denied modification of its October 16, 2013 decision finding that Dr. Komanduri had clearly
indicated that he had reviewed the DVDs.
LEGAL PRECEDENT
Once OWCP meets its burden of proof to terminate a claimant’s compensation benefits,
the burden shifts to the claimant to establish that he or she has continuing disability causally related
to the accepted employment injury.9 To establish causal relationship between the condition as well
as any attendant disability claimed and the employment injury, an employee must submit
rationalized medical evidence based on a complete medical and factual background, supporting
such a causal relationship.10 A claimant must establish by the weight of the reliable, probative,
and substantial evidence that he or she had employment-related disability which continued after
termination of compensation benefits.11
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish continuing
disability on or after July 3, 2010 causally related to her November and December 1989
employment injuries.
Preliminarily, the Board notes that it is unnecessary for the Board to consider the evidence
appellant submitted prior to the issuance of OWCP’s October 16, 2013 decision because the Board
considered that evidence in its July 7, 2014 decision. Findings made in prior Board decisions are
res judicata absent any further review by OWCP under section 8128 of FECA.12
Neither appellant’s pain management anesthesiologists nor Dr. Kocjancic, her attending
urologist, provided an opinion regarding whether she could perform modified duties. They did
not reference appellant’s ability to return to work or note a period of disability. As these physicians
have not provided an opinion on causal relationship between appellant’s continuing disability from
work and her accepted employment injuries, their opinions are of no probative value and are
insufficient to establish the claim.13
Only Dr. Slavin voiced an opinion regarding appellant’s work capacity and advised that
she had not been able to return to normal duties for medical reasons. The Board, however, finds
that his opinion does not contain sufficient medical rationale to establish that appellant had
continuing disability on or after July 13, 2010, causally related to the accepted November and
December 1989 employment injuries, accepted for lumbosacral strain and a herniated L4-5 disc
with subsequent urinary incontinence. While Dr. Slavin diagnosed multilevel lumbar spondylosis
and lumbar stenosis with persistent lumbar radiculopathy and failed back syndrome, and opined
9

T.W., Docket No. 18-1573 (issued July 19, 2019).

10

Id.

11

O.W., Docket No. 19-0316 (issued June 25, 2019).

12

See A.L., Docket No. 19-0285 (issued September 24, 2019).

13

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

4

that these were related to her federal employment, none of these conditions have been accepted as
due to the 1989 employment injuries.14 As Dr. Slavin provided no rationale explaining how
physiologically the November and December 1989 incidents caused or contributed to the abovenoted diagnosed conditions, his opinion is insufficient to meet appellant’s burden of proof.15
Moreover, while he advised that appellant should avoid any kind of activity that worsened her
pain, particularly heavy lifting, carrying heavy objects, and standing for long periods such that she
could not perform letter carrier duties, appellant had been working modified duty when she stopped
work. On May 14, 2018 Dr. Slavin advised that appellant’s pain remained her major issue and
that she needed a spinal cord stimulator. In essence, he only provided a conclusory opinion in
which he opined that appellant could not work, primarily due to pain. Dr. Slavin failed to explain
how this opinion was supported by objective findings of record.16 The Board finds that his opinion
is of limited probative value because he has not provided medical rationale in support of his
opinion on continuing work-related disability.17 A medical opinion not fortified by medical
rationale is of diminished probative value.18
The record also includes lumbar spine MRI and CT scans, an MRI scan of the pelvis, and
a right hip x-ray. The Board has previously held that diagnostic studies lack probative value as
they do not address causal relationship.19
The Board finds that the record lacks rationalized medical evidence sufficient to meet
appellant’s burden of proof to establish that she has continuing disability on or after July 3, 2010
causally related to the accepted 1989 injuries.20 Appellant, therefore, has not met her burden of
proof.21
On appeal counsel argues that in its September 26, 2018 decision, OWCP simply restated
its prior analysis and ignored the Board’s prior directive in its September 15, 2016 decision. By
that decision, the Board remanded the case for consideration of the merits followed by an
appropriate merit decision. OWCP subsequently issued its September 26, 2018 merit decision
which denied modification of its prior decision. As explained above, the Board finds that OWCP
properly evaluated the evidence of record and found that appellant had not met her burden of proof
to establish continuing disability on or after July 3, 2010 causally related to her accepted
employment injuries.

14

L.S., Docket No. 19-0959 (issued September 24, 2019).

15

Id.

16

L.G., Docket No. 19-0142 (issued August 8, 2019).

17

See T.W., supra note 9.

18

C.T., Docket No. 19-0508 (issued September 5, 2019).

19

F.H., Docket No. 18-0160 (issued August 23, 2019).

20

T.W., supra note 9.

21

L.S., supra note 14.

5

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish continuing
disability on or after July 3, 2010 causally related to her November 7 and December 19, 1989
employment injuries.
ORDER
IT IS HEREBY ORDERED THAT the September 26, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: January 15, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

6

